Case 1:19-cv-01720-JKB Document 39 Filed 11/02/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

JAMES WOMMACK, *
Plaintiff, *
Vv. *

CIVIL NO. JKB-19-1720
CERES MARINE TERMINALS, INC., *

Defendant. *
* * ve * * * * * * * *
MEMORANDUM

James Wommack, who sustained a permanent foot injury in 2014 while working for
stevedoring company Ceres Marine Terminals, Inc. (“Ceres”), sued Ceres for wrongful ‘discharge
in violation of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 1201, ef seq.
Prior to discovery, the Court denied Ceres’s motion to dismiss, or alternatively for summary
judgment, as to Wommack’s ADA claim. (ECF Nos. 13, 14.) The Court now considers Ceres’s
second motion for summary judgment, based on new arguments and evidence that Ceres obtained
in discovery. (Mot. Summ. J., ECF No. 34.) Ceres’s motion is fully briefed, and no hearing is
required. See Local Rule 105.6 (D. Md. 2018). For the reasons set forth below, Cores’s second
motion for summary judgment (ECF No, 34) will be granted.

i. Background

In July 2014, longshoreman James Wommack allegedly caught his right foot in a bathroom
door, injuring his right ankle and Achilles tendon. (See Mot. Summ. J. Mem. Supp. at 7-8, ECF
No, 34-1.) Wommack is a member of the International Longshoremen’s Association, Local 333

(“Local 333”), a union with which Ceres has signed a collective-bargaining agreement. (/d. at 4.)

Following Wommack’s injury, he received workers’ compensation payments through the U.S.
Case 1:19-cv-01720-JKB Document 39 Filed 11/02/20 Page 2 of 8
|
Department of Labor (“DOL”)’s Office of Workers’ Compensation Programs from July 2014
through April 2016. (Mot. Summ. J. Ex. 7, ECF No. 34-8.) During that period, Wommack also
underwent surgery on his right Achilles tendon. (/d. Ex. 12, ECF No. 34-13.)

In February 2017, Dr. Edward Cohen, a physician conducting an independent, medical
evaluation, concluded that Wommack was “at maximum medical improvement” and “can be
working in a full duty capacity.” (Mot. Summ. J. Ex. 13, ECF No. 34-14.) Following Dr. Cohen’s
medical report, the DOL terminated Wommack’s compensation payments. (Mot. Summ. J. Ex.
14, ECF No. 34-15.) In March 2017, however, Wommack again sought workers’ compensation,
describing his injury as a “fractured foot.” (Mot. Summ. J. Ex. 16, ECF No. 34-17.) Wommack
does not present evidence illustrating how he allegedly fractured his foot in 2017. Wommack
received payments from the STA-ILA Benefits Fund from March 2017 through March 2018. (/d.)
Following a February 2018 independent medical examination, Dr. Cohen again concluded that
Wommack “is capable of working in a full-duty capacity.” (Mot. Summ. J. Ex. 17, ECF No. 34-
18.)

On March 22, 2018, Wommack completed a driving job for Ceres for the first time since
June 10, 2014, but after one day in that role, Wommack strained his Achilles tendon. (Mot. Summ.
J. Mem. Supp. at 2; Mot. Summ. J. Exs. 18-19, ECF Nos. 34-19, 34-20.) Several days later, Dr.
Cohen examined Wommack and determined that he was “capable of working full time, full duty.”
(Mot. Summ, J. Ex. 20, ECF No. 34-21.) On May 8, 2018, Wommack’s physician, Dr. Stuart
Miller, evaluated him and reported that he was “doing light duty” work and “cannot go back to
full activity.” (Mot. Summ. J. Ex. 21, ECF No. 34-22.) On April 30, 2018, Ceres challenged

Wommack’s right to compensation before the DOL, stating that Ceres “controverts the extent of

 
Case 1:19-cv-01720-JKB Document 39 Filed 11/02/20 Page 3 of 8

disability” and has “suitable alternate employment” available. (Mot. Summ, J. Ex. 22, ECF No.
34-23.)

Earlier in this litigation, the parties’ dispute was limited to whether Ceres had terminated
Wommack on May 1, 2018. (See Opp’n to Mot. Dismiss at 2, ECF No. 10.) As evidence that he
was terminated, Wommack presented his June 6, 2018 complaint “seeking clarification regarding
his status with Ceres”; minutes from a Local 333 meeting in which a Ceres representative said
Wommack was “not employable for Ceres at the present time”; and deposition testimony from
William Wade, a Ceres General Manager, that he was told not to employ Wommack, even though
Wommack was not terminated locally by Ceres. (See Opp’n to Mot, Dismiss at 4; Opp’n to Mot.
Summ. J. at 2-3, ECF No. 37.) In response, Ceres argued that it did not terminate Wommack, but
rather communicated to Wommack that it was discontinuing his light-duty assignment because he
was no longer eligible for workers’ compensation. (Reply Mem. Supp. of Mot. Summ. J. at 7,
ECF No. 38.)

Wommack applied for a bulldozer operator position with Domino Sugar on May 4, 2018
and began working in that role several weeks later. (ECF No. 10-1 at 23-26.) However, on June
6, 2018, Wommack again applied for health and welfare benefits, claiming that he experienced a
“fractured foot and leg” while working for Domino, (Mot. Summ. J. Ex. 28, ECF No. 34-29.)
Notably, June 6, 2018 was the same day on which Wommack sought clarification about whether
Ceres had indeed terminated his position on May 1, 2018. (See ECF No. 10-1 at 10.) Wommack
proceeded to receive STA-ILA benefits until mid-January 2019. Ud.)

On July 13, 2018, Ceres sent a letter saying that if it receives more information about

Wommack’s restrictions from Dr. Miller, Ceres “will be happy to see if there is [sic] any jobs

 

 
| Case 1:19-cv-01720-JKB Document 39 Filed 11/02/20 Page 4 of 8
|
[Wommack] can perform the essential duties of . . . with reasonable accommodations.” (ECF No.
10-1 at 22.) It appears that Wommack did not respond to Ceres’s letter.

While these events were unfolding, both parties were involved in a separate legal dispute
concerning Ceres’s adherence to its collective-bargaining agreement with Local 333. In short,
Wommack and several others filed a complaint with the U.S. National Labor Relations Board
(“NLRB”), arguing that Ceres violated the National Labor Relations Act by not applying portions
of its collective-bargaining agreement with Local 333 to injured employees who are receiving
workers’ compensation payments. (See ECF No. 10-1 at 45.) In April 2018, the NLRB dismissed
this complaint, determining that light-duty employees—like Wommack—do not fall within the
purview of the collective-bargaining agreement. (Mot. Summ. J. Ex. 23, ECF 34-24.)

I, Legal Standard

“The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing predecessor to
current Rule 56(a)). The “mere existence of a scintilla of evidence in support of the [nonmoving
party’s] position” is insufficient to defeat a motion for summary judgment. Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 252 (1986). The facts themselves, and the inferences to be drawn
therefrom, must be viewed in the light most favorable to the party opposing summary judgment.
Scott v. Harris, 550 U.S. 372, 378 (2007); [ko v. Shreve, 535 F.3d 225, 230 (4th Cir. 2008). Even
so, the opponent may not rest upon the mere allegations or denials of his pleading, but must instead,
by affidavit or other evidentiary showing, set out specific facts showing a genuine dispute for trial.

Fed. R. Civ. P, 56(c)(1). Supporting and opposing affidavits must be made on personal knowledge

 
Case 1:19-cv-01720-JKB Document 39 Filed 11/02/20 Page 5 of 8

with such facts as would be admissible in evidence and must affirmatively show the competence
of the affiant to testify to the matters stated therein, Fed. R. Civ. P. 56(c)(4).
HE ~~ Analysis

In order to make a prima facie case of wrongful discharge under the ADA, a plaintiff must
show that “(1) he is within the ADA’s protected class; (2) he was discharged; (3) at the time of his
discharge, he was performing the job at a level that met his employer’s legitimate expectations;
and (4) his discharge occurred under circumstances that raise a reasonable inference of unlawful
discrimination.” Haulbrook v. Michelin N. Am., Inc., 252 F.3d 696, 702 (4th Cir. 2001).
“Evidence of all four of these elements is necessary to survive summary judgment.” Reynolds v.
Am. Nat’l Red Cross, 701 F.3d 143, 150 (4th Cir. 2012) (affirming a grant of summary judgment
to an employer when the plaintiff employee claimed he was disabled, but failed to provide
sufficient evidence that he had a disability under the ADA’s definitions),

When this Court considered Ceres’s first motion for summary judgment, the parties
disputed only whether element (2) of the above claim was met. Both Wommack and Ceres
presented evidence and arguments regarding whether Wommack was terminated on May l, 2018.
In its second motion for summary judgment, Ceres expands the scope of its challenge, urging the
Court to enter summary judgment in its favor because Wommack has not presented sufficient
evidence of elements (1), (3), and (4) in the above test. (Reply Mem. Supp. of Mot. Summ. J. at
2.) In response, Wommack inexplicably asserts that the “only element of Wommack’s ADA claim
that appears to be challenged by the defendant is that Wommack was discharged.” (Opp’n to Mot.

Summ. J.}!

 

! As Ceres notes, Wommack was late in filing his response to Ceres’s motion for summary judgment. (Reply Mem.
Supp. of Mot. Summ. J. at 1.) The Court will not address this issue because Wommack’s late response—and his
failure to explain the reason for this lateness—do not alter the Court’s decision to grant summary judgment. See
Marbly v. Home Props. of N.Y., 183 F, Supp. 2d 950, 954 (E.D. Mich. 2002) (holding that the court had discretion to

5

 
 

Case 1:19-cv-01720-JKB Document 39 Filed 11/02/20 Page 6 of 8

A plaintiff satisfies element (1) when he or she “is a qualified individual with a disability.”
Haulbrook, 252 F.3d at 702 (quoting 42 U.S.C. §§ 12102(2), 12112). Under the ADA, a “qualified
individual” is one who, “with or without reasonable accommodation, can perform the essential
functions of the employment position that such individual holds or desires.” 42 U.S.C. § 12102(1).
The ADA defines a disability as “a physical or mental impairment that substantially limits one or
more major life activities of such individual.” /d. § 12111(8). An individual is also considered to
have a “disability” under the ADA if he or she is “regarded as having such an impairment.” Id.
§ 12102(3).

In his response to Ceres’s motion, Wommack does not attempt to prove that he was a
“qualified individual” under the ADA’s definition. Wommack asserts that he could perform the
essential functions of his position with reasonable accommodations, and counters Dr. Cohen’s
assessment that he could return to full-duty work with Dr. Miller’s recommendation that he remain
in a light-duty position. (See Opp’n to Mot. Dismiss at 2, 5.) Wommack, however, neither alleges
nor provides evidence that, at the time of his alleged termination, his foot injury “substantially
limit[ed]” a “major life activit[y].” See Summers v. Altarum Inst. Corp., 740 F.3d 325, 332 (4th
Cir. 2014) (emphasis added) (“Prohibiting employers from discriminating against temporarily
disabled employees will burden employers only as long as the disability endures.”).. And
Wommack does not present any evidence that Ceres “regarded” him as being disabled. On the
contrary, Ceres, citing Dr. Cohen’s 2017 medical examination, argues that Wommack was not a
“qualified individual” under the ADA. (Mot. Summ. J. Mem. Supp. at 2.) Ceres’s April 2018
letter controverting Wommack’s entitlement to workers’ compensation further illustrates that

Ceres did not regard him as a disabled individual.

 

consider a defendant’s untimely response to a motion for summary judgment when the plaintiff “failed to articulate
how his position was prejudiced by the . . . delay”).

6
Case 1:19-cv-01720-JKB Document 39 Filed 11/02/20 Page 7 of 8

Similarly, Wommack does not present sufficient evidence of elements (3) and (4) of his
ADA claim. With respect to element (3), Wommack neither alleges nor presents evidence that he
was performing his job consistent with Ceres’s legitimate expectations on May 1, 2018. Ceres’s
letter to the DOL controverting Wommack’s claim for benefits, and its later letter offering to find
Wommack a position that was consistent with Dr. Miller’s recommended restrictions, both suggest
that Wommack was not meeting Ceres’s expectations regarding his job performance as of May 1,
2018. Wommack does not offer evidence pointing to a contrary conclusion.

As for element (4), the Fourth Circuit requires an employee facing summary judgment to
first establish a “prima facie case” of discrimination, which can involve “proving a set ‘of facts
which would enable the fact-finder to conclude, in the absence of any further explanation, that it
is more likely than not that the adverse employment action was the product of discrimination.”
Ennis y. Nat'l Ass’n of Bus. and Educ. Radio, Inc., 53 F.3d 55, 58 (4th Cir. 1995) (affirming
summary judgment because when an employee “cannot point to any circumstance surrounding her
discharge that credibly raises an inference of unlawful discrimination, she failed to make an
adequate showing on an essential element of her case”). Wommack does not offer evidence that
Ceres terminated him due to a discriminatory motive. At an earlier stage of this litigation,
Wommack speculated that Ceres might have terminated him to avoid paying him a higher
disability award in the parties’ ongoing NLRB dispute over workers’ compensation, (Opp’n to
Mot. Dismiss at 5-6), but Wommack does not provide evidence that Ceres had: such a
discriminatory motive. On the contrary, the NLRB dismissed that other complaint, and Wommack
provides evidence suggesting that Ceres sought to refain Wommack as an employee. Both parties

cite Ceres’s July 2018 letter—which was, notably, issued two months after Wommack claims he

 
Case 1:19-cv-01720-JKB Document 39 Filed 11/02/20 Page 8 of 8

was terminated—offering to find a position whose essential functions Wommack could perform.
(See ECF No. 10-1 at 22.)

Returning to element (2) of Wommack’s ADA claim, the parties dispute whether
Wommack was indeed discharged from Ceres on May 1, 2018, and this Court has already
concluded that both parties presented sufficient evidence to create a genuine factual dispute on this
question. (See ECF No. 13.) The Court will not revisit this question because Wommack has not
presented sufficient evidence regarding the other three elements of his ADA discrimination claim.
This means that Wommack has not established a genuine issue of material fact, and thus cannot
survive summary judgment. See Celotex Corp., 477 U.S. at 317 (emphasis added) (A “complete
failure of proof concerning an essential element of the nonmoving party’s case necessarily renders
all other facts immaterial.”).

In sum, Wommack failed to meet his burden to produce evidence demonstrating a genuine
issue of material fact with respect to each of the four necessary elements of his ADA claim.

IV. Conclusion
For the foregoing reasons, an order shall enter granting Defendant’s motion for summary

judgment (ECF No. 34).

DATED this 2 day of October, 2020.
BY THE COURT:

(Dune K 2h

James K. Bredar
Chief Judge
